Citation Nr: 0016261	
Decision Date: 06/20/00    Archive Date: 06/28/00

DOCKET NO.  96-03 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetic 
retinopathy, as secondary to service-connected diabetes 
mellitus.

4.  Entitlement to an evaluation in excess of 30 percent for 
hepatitis with micronodular cirrhosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for hearing loss, tinnitus, hypertension, diabetes 
mellitus, and diabetic retinopathy.  The RO also denied 
entitlement to a disability rating in excess of 10 percent 
for hepatitis with micronodular cirrhosis of the liver.  The 
veteran perfected an appeal of the denials of service 
connection and the rating assigned for the liver disorder.

In a September 1996 rating decision the RO increased the 
rating for the liver disorder from 10 to 30 percent.  The 
veteran contends that he is entitled to a 100 percent rating 
for the disorder.  The Board finds, therefore, that the issue 
of entitlement to a higher disability rating for the liver 
disorder remains in contention.

In an April 1998 rating decision the RO granted service 
connection for atherosclerosis with abdominal aortic aneurysm 
with renal artery stenosis and hypertension, and service 
connection for hyperaldosteronism and diabetes mellitus.  The 
Board finds that the issues of service connection for 
hypertension and diabetes mellitus are, therefore, no longer 
within its jurisdiction.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (a notice of disagreement ceases to be 
valid if the RO grants the benefit sought on appeal).

In February 1999 the veteran submitted a notice of 
disagreement with the ratings assigned in the April 1998 
rating decision.  The RO provided him a statement of the case 
pertaining to those issues in September 1999, but he did not 
submit a substantive appeal following the issuance of the 
statement of the case.  The Board has determined that the 
issues of the ratings assigned for atherosclerosis with 
abdominal aortic aneurysm with renal artery stenosis and 
hypertension, and hyperaldosteronism and diabetes mellitus 
are not within its purview.  38 U.S.C.A. § 7105(c) (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993) (although a 
notice of disagreement is timely filed, the appeal is not 
perfected if the veteran does not file a timely substantive 
appeal).


REMAND

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  Service connection may 
be granted for any disease or injury diagnosed after 
discharge, when all of the evidence establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records are silent for any 
complaints or clinical findings pertaining to a hearing loss 
or tinnitus.  VA treatment records from July 1993 to February 
1999 indicate that he wore bilateral hearing aids, although 
he apparently did not receive any treatment from VA for 
hearing loss or tinnitus.  He has not provided any medical 
evidence showing the degree of hearing loss in terms of the 
regulatory criteria for establishing service connection, any 
medical evidence showing that he has tinnitus, or any medical 
evidence showing that the hearing loss or tinnitus are 
related to service.

In the absence of evidence of current disability and of a 
nexus to service, the veteran's claim for service connection 
for hearing loss and tinnitus does not appear to be well 
grounded.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  At 
his February 1999 hearing he provided testimony regarding his 
hearing loss and tinnitus.  The RO Hearings Officer did not, 
however, inform him of the evidence that is required to 
establish service connection for hearing loss and tinnitus, 
as required by 38 C.F.R. § 3.103(c).  Costantino v. West, 12 
Vet. App. 517 (1999) (a VA Hearings Officer has a duty to 
notify the claimant of the evidence needed to prove the 
claim, regardless of whether the claim is well grounded).  
The documents in the claims file do not indicate that the 
veteran was fully informed at any other time of the evidence 
required to support his claim.  The Board finds, therefore, 
that remand of those issues is required.  

Documents in the claims file show that the veteran provided 
testimony in support of his claims at an additional RO 
hearing in March 1996.  The transcript of that hearing is 
not, however, of record.

The veteran claimed entitlement to an increased rating for 
hepatitis in May 1993.  He was most recently provided a VA 
medical examination in July 1993.  Because it has been almost 
seven years since the veteran was provided a VA examination 
to assess the severity of his liver disease, the Board finds 
that an additional examination is warranted.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (the duty to assist includes 
the duty to conduct a thorough and contemporaneous medical 
examination that includes a review of prior examinations and 
treatment).

At the February 1999 hearing the veteran also testified that 
he was scheduled to undergo a VA ophthalmology examination in 
the near future due to vision problems.  He stated that he 
was seen every three months for his hepatitis and other 
medical problems at the VA Medical Center (MC) and outpatient 
clinic.  The veteran's spouse stated that additional evidence 
to support his claim would be available later in the month, 
following the next round of appointments, including the 
report of the ophthalmology examination.

The Board notes that VA treatment records dated February 11, 
1999, one day after the veteran's RO hearing, were 
incorporated into the claims file.  No additional treatment 
records were, however, obtained.  The additional VA treatment 
records can reasonably be expected to pertain at least in 
part to treatment of the veteran's service-connected 
hepatitis with micronodular cirrhosis, for which he is 
seeking an increased evaluation.  The records are also 
material in determining whether he has diabetic retinopathy, 
for which he is seeking service connection.  The RO has 
granted service connection for diabetes mellitus, and denied 
service connection for diabetic retinopathy due to the 
absence of any such clinical diagnosis.  The VA treatment 
records are deemed to be evidence of record, and a 
determination on the merits of the veteran's appeal cannot be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a liver 
disorder or eye problems since February 
1999.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the VAMC 
and outpatient clinic.

2.  The RO should associate a transcript 
of the veteran's March 1996 hearing with 
the claims file.  If a transcript of the 
hearing is no longer available, the RO 
should document the claims file to that 
effect.

3.  The RO should inform the veteran in 
writing of the evidence needed to 
establish service connection for hearing 
loss, tinnitus, and diabetic retinopathy, 
as well as the evidence needed to show 
well-grounded claims for those disorders.

4.  If the above-requested development 
results in well-grounded claims for 
service connection for hearing loss or 
tinnitus, the RO should provide the 
veteran a VA audiometric examination.  
The purpose of the examination is to 
obtain a medical opinion on the etiology 
of the veteran's hearing loss and 
tinnitus.

5.  The RO should afford the veteran a VA 
medical examination in order to determine 
the severity of the hepatitis with 
micronodular cirrhosis.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination, and its receipt and review 
should be acknowledged in the examination 
report.  The examination should include 
any diagnostic tests or studies, such as 
liver function tests, that are deemed 
necessary for an accurate assessment and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should conduct a thorough 
examination in order to document all 
manifestations of the liver disease.  The 
examiner should determine whether the 
disorder has resulted in any liver 
enlargement, abdominal distention, muscle 
wasting, loss of strength, ascites 
requiring tapping, recurrent hemorrhage 
from esophageal varices, or impaired 
health.  If the veteran has developed 
ascites that require tapping, the 
examiner should state whether the tapping 
is infrequent or frequent.  The examiner 
should also provide an opinion on whether 
any liver damage resulting from the 
hepatitis is minimal, moderate, or 
marked, based on liver function studies, 
and whether the liver disease results in 
disabling episodes of gastrointestinal 
disturbance, fatigue, or mental 
depression.  If the disorder causes 
episodes of disabling gastrointestinal 
disturbance, the examiner should document 
the frequency and duration of the 
episodes.

6.  The veteran should be advised that 
failure to report for the scheduled 
examinations may have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

7.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

8.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues of 
entitlement to service connection for 
hearing loss, tinnitus, and diabetic 
retinopathy, and an increased rating for 
hepatitis  with micronodular cirrhosis.  
If any benefit requested on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. W. Fabian
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

